
	

114 HR 3956 : VA Health Center Management Stability and Improvement Act
U.S. House of Representatives
2016-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 3956
		IN THE SENATE OF THE UNITED STATES
		May 24, 2016Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To direct the Secretary of Veterans Affairs to develop and implement a plan to hire directors of
			 the medical centers of the Department of Veterans Affairs, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the VA Health Center Management Stability and Improvement Act. 2.FindingsCongress finds the following:
 (1)According to data from the Department of Veterans Affairs, several medical centers of the Department are managed by acting or temporary directors.
 (2)Some of these medical centers have not been managed by a permanent director for a long period. (3)Pursuant to section 317.903 of title 5, Code of Federal Regulations, a member of the senior executive service who is detailed to a temporary position in a department or agency of the Federal Government may not serve in that position for periods longer than 120-day increments, and no member of the senior executive service may be detailed to an unclassified position for a period longer than 240 days.
 (4)The inability of the Department of Veterans Affairs to recruit qualified, permanent candidates as directors of medical centers, combined with the policies described in paragraph (3), leads to frequent turnover of directors at the medical centers which impedes the ability of system management to engage in long-term planning and other functions necessary to improve service delivery to veterans.
 (5)The Secretary of Veterans Affairs should develop a comprehensive plan to recruit permanent directors at each medical center that lacks a permanent director.
			3.Plan to hire directors of medical centers of Department of Veterans Affairs
 (a)PlanNot later than 120 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall develop and implement a plan to hire highly qualified directors for each medical center of the Department of Veterans Affairs that lacks a permanent director as of the date of the plan. The Secretary shall prioritize the hiring of such directors for the medical centers that have not had a permanent director for the longest periods.
 (b)Matters includedThe plan developed under subsection (a) shall include the following: (1)A deadline to hire the directors of the medical centers of the Department as described in such subsection.
 (2)Identification of the possible impediments to such hiring. (3)Identification of opportunities to promote and train candidates from within the Department to senior executive positions in the Department, including as directors of medical centers.
 (c)SubmissionNot later than 120 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate the plan developed under subsection (a).
 (d)Semiannual reportsNot later than 180 days after the date of the enactment of this Act, and each 180-day period thereafter until January 1, 2018, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a list of each medical center of the Department that lacks a permanent director as of the date of the report.
			4.Compliance with scheduling requirements
			(a)Annual certification
 (1)In generalThe Secretary of Veterans Affairs shall ensure that the director of each medical facility of the Department of Veterans Affairs annually certifies to the Secretary that the medical facility is in full compliance with all provisions of law and regulations relating to scheduling appointments for veterans to receive hospital care and medical services, including pursuant to Veterans Health Administration Directive 2010–027, or any successor directive.
 (2)Prohibition on waiverThe Secretary may not waive any provision of the laws or regulations described in paragraph (1) for a medical facility of the Department if such provision otherwise applies to the medical facility.
 (b)Explanation of noncomplianceIf a director of a medical facility of the Department does not make a certification under subsection (a)(1) for any year, the director shall submit to the Secretary a report containing—
 (1)an explanation of why the director is unable to make such certification; and (2)a description of the actions the director is taking to ensure full compliance with the laws and regulations described in such subsection.
				(c)Prohibition on bonuses based on noncompliance
 (1)In generalIf a director of a medical facility of the Department does not make a certification under subsection (a)(1) for any year, each covered official described in paragraph (2) may not receive an award or bonus under chapter 45 or 53 of title 5, United States Code, or any other award or bonus authorized under such title or title 38, United States Code, during the year following the year in which the certification was not made.
 (2)Covered officialA covered official described in this paragraph is each official who serves in the following positions at a medical facility of the Department during a year, or portion thereof, for which the director does not make a certification under subsection (a)(1):
 (A)The director. (B)The chief of staff.
 (C)The associate director. (D)The associate director for patient care.
 (E)The deputy chief of staff. (d)Annual reportThe Secretary shall annually submit to the Committees on Veterans’ Affairs of the House of Representative and the Senate a report containing, with respect to the year covered by the report—
 (1)a list of each medical facility of the Department for which a certification was made under subsection (a)(1); and
 (2)a list of each medical facility of the Department for which such a certification was not made, including a copy of each report submitted to the Secretary under subsection (b).
				5.Uniform application of directives and policies of Department of Veterans Affairs
 (a)In generalThe Secretary of Veterans Affairs shall ensure that the directives and policies of the Department of Veterans Affairs apply to each office or facility of the Department in a uniform manner.
 (b)NotificationIf the Secretary does not uniformly apply the directives and policies of the Department pursuant to subsection (a), including by waiving such a directive or policy with respect to an office, facility, or element of the Department, the Secretary shall notify the Committees on Veterans’ Affairs of the House of Representative and the Senate of such nonuniform application, including an explanation for the nonuniform application.
			
	Passed the House of Representatives May 23, 2016.Karen L. Haas,Clerk
